Citation Nr: 1641107	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, or mood disorder.

2.  Entitlement to a compensable rating for allergic rhinitis with postoperative submucous resection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2010 rating decision continued a noncompensable rating for allergic rhinitis with postoperative submucous resection, and denied service connection for PTSD, a low back disability, bilateral hearing loss, and tinnitus.  The Veteran appealed all issues in an October 2010 statement.  VA provided a statement of the case in November 2012.  In December 2012, the Veteran submitted a substantive appeal as to the issues of a higher rating for allergic rhinitis and service connection for PTSD.  He expressly stated that he was not continuing his appeal as to the issues of service connection for a back disability, bilateral hearing loss, and tinnitus.  Therefore, these issues are no longer in appellate status.

The Board previously considered the issues on appeal in April 2015, at which time it remanded for additional development, to include a VA examination.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 14, 2014, to March 28, 2016, the Veteran's service-connected allergic rhinitis manifested as symptoms approximating the criteria for a rating of 10 percent, namely, 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; the evidence, however, is against a finding that the rhinitis manifested as 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side during any other part of the appeal period.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for allergic rhinitis have been met from March 14, 2014, to March 28, 2016, but not during any other part of the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in October 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Board acknowledges that the Veteran's wife alluded to treatment obtained outside of VA in a June 2014 message to the Veteran's VA providers.  See VA treatment records received May 21, 2015, at 134.  Although records of that specific treatment have not been obtained, the Board finds that an additional remand to obtain such records would only serve to delay adjudication of this issue.  As explained below, the Board is granting a higher rating for the period during which the Veteran sought private treatment.  Further, there is no indication that the missing records would produce the relevant objective findings.  Similarly, there is no indication that the Veteran receives regular treatment from said provider.  Rather, the message from the Veteran's widow suggests that this was an occasional treatment during the part of the year that Veteran spends in Michigan.  He lives the other part of the year in Florida.  He has stated that his allergic rhinitis is seasonal, affecting him during his time in Florida.

VA provided a VA examination for the Veteran's rhinitis in March 2011.  In April 2015, the Board remanded for a new VA examination, as the Veteran had reported a worsening of his disability.  A new VA examination was provided in March 2016.  There is no argument or indication that the March 2016 examination was inadequate or that its findings do not reflect the current severity of the disability.  Collectively, the Board finds that the evidence of record is sufficient for the Board to have an accurate picture of the Veteran's allergic rhinitis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (noting that an examination report must be view in total).

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  


II.  Analysis

The Veteran is service-connected for allergic rhinitis with postoperative submucous resection, since August 8, 1970.  In September 2009, he filed a claim of entitlement to a higher rating for this disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's allergic rhinitis with postoperative submucous resection is currently rated as noncompensable under Diagnostic Code 6599-6502, 38 C.F.R. § 4.97.  Diagnostic Code 6502 addresses traumatic nasal deviation of the septum.  Under Diagnostic Code 6502, a single 10 percent rating is assigned when there is 
50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id.  The Board notes that Diagnostic Code 6522 is also applicable.  Diagnostic Code 6522 addresses both allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id.

VA treatment records show recurrent allergy medication treatment.  These records also show clinical visits for allergic rhinitis between March 2014 and April 2016.  

A March 2014 note shows that the Veteran reported increased nasal congestion with sneezing since around a month earlier.  He had a lot of post nasal drip but denied coughing, wheezing or other respiratory symptoms.  The symptoms were reportedly worse in January through April.  Physical examination revealed largely swollen pale turbinates with approximately 90 percent nasal blockage anteriorly.  

An April 2014 note shows that the Veteran had had some improvement of his nasal congestion and rhinorrhea, but he still had clear intermittent rhinorrhea for a short duration.  He also had congestion that was worse in the evening.  See VA treatment records received May 21, 2015, at 136.

In June 2014, the Veteran's wife sent a message to the Veteran's VA care provider.  In it, she recalled that the Veteran had been suffering continuously due to his allergies since February 2014, that the prescribed medications had not helped, that she ended up calling an allergy clinic outside VA, where the Veteran received a shot of Depo Medrol and was later prescribed Prednisone and Montelukast.  As a result, the Veteran was doing extremely well compared to the beginning.  She was now asking whether Montelukast could be obtained through VA.  See VA treatment records received May 21, 2015, at 134.  In a subsequent message, the Veteran's wife reiterated that Montelukast was the first prescription that had worked for the Veteran's allergic rhinitis and that it had been five months since the Veteran had been able to breathe through his nose and sleep more than 20 minutes at a time.  See VA treatment records received May 21, 2015, at 132.

An October 2014 note reflects that the Veteran reported good improvement of his nasal congestion and rhinorrhea, but he still had clear intermittent rhinorrhea for a short duration.  He also had congestion that was worse in the evening.  Physical examination revealed turbinates without edema, pus, or polyps; patent nasal passageway; septum midline; no perforations; and no nasal crease.  See VA treatment records received May 21, 2015, at 121.  

An April 2015 note reflects that, since the prior October 2014 visit, the Veteran had had excellent response to his treatment regimen, with his nasal congestion and rhinorrhea under good control.  Physical examination revealed turbinates without edema, pus, or polyps; patent nasal passageway; septum midline; no perforations; and no nasal crease.  See VA treatment records received May 21, 2015, at 7.  

An October 2015 note reflects that the Veteran reported feeling better with exception of mild stuffy nose lately.  He denied runny nose, sneezing, cough, watery or itchy eyes.  Physical examination revealed turbinates without edema, pus, or polyps; patent nasal passageway; septum midline; no perforations; and no nasal crease.  See VA treatment records received May 6, 2016, at 85.

An April 2016 note shows that the Veteran reported that his rhinitis symptoms were 80 percent controlled with current treatment plan.  His symptoms varied between nasal congestion, runny nose, sneezing, cough, watery, or itchy eyes.  Physical examination revealed turbinates without edema, pus, or polyps; patent nasal passageway; septum midline; no perforations; and no nasal crease.  See VA treatment records received May 6, 2016, at 3.

The Veteran has undergone two VA examinations for his allergic rhinitis.  A March 2011 VA examination shows that the Veteran reported itchy nose, watery eyes, and sneezing, with occasional breathing difficulty.  Physical examination revealed no signs of nasal obstruction, nasal polyps, septal deviation, hypertrophy of turbinates, tissues loss, scarring or deformity of the nose, or granulomatosis.  The Veteran reported difficulty sleeping due to his nasal congestion.

A March 2016 VA examination report shows that physical examination of the Veteran's nose revealed less than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on either side; hypertrophy of the nasal turbinates; nasal polyps; or a granulomatous condition.  

The Board finds that staged ratings are warranted in the present case.

As stated above, a March 2014 VA treatment records shows that the Veteran reported a worsening of his rhinitis symptoms.  Significantly, a physical examination revealed largely swollen pale turbinates with approximately 90 percent nasal blockage anteriorly.  These symptoms more closely approximate the criteria for a 10 percent rating under Diagnostic Code 6502.  In light of this, the Board finds that the date of the March 2014 treatment record factually establishes when the Veteran symptomatology met the next-higher rating criteria.  In contrast, the March 2016 VA examination fails to show greater than 50 percent obstruction of the nasal passage on both side, or complete obstruction on either side; hypertrophy of the nasal turbinates; nasal polyps; or a granulomatous condition.  The Board also finds that the date of the March 2016 VA examination shows a factual change (improvement) in the Veteran's service-connected rhinitis.  In sum, based on these objective findings, the Board finds that a rating of 10 percent is warranted from March 14, 2014, to March 28, 2016, for the Veteran's allergic rhinitis.  

A higher rating, however, is not warranted as there is no evidence of nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522; see March 2011 and March 2016 VA examinations; October 2014 VA treatment record.  For the periods prior to March 14, 2014 and subsequent to March 28, 2016, a compensable rating is not warranted as the evidence fails to show 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, or nasal polyps, as required by Diagnostic Codes 6502 and 6522.  As already stated, the March 2016 VA examination did not show greater than 50 percent obstruction of the nasal passage on both side, or complete obstruction on either side; hypertrophy of the nasal turbinates; nasal polyps; or a granulomatous condition.  Similarly, VA treatment records do not show symptoms approximating the criteria for a compensable rating.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology, such as congestion and blockage of the nasal passage, is contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence supports a rating of 10 percent from March 14, 2014, to March 28, 2016, but is against a compensable rating for any other part of the time period, for the Veteran's service-connected allergic rhinitis.


ORDER

Prior to March 14, 2014, a compensable rating for allergic rhinitis is denied.

From March 14, 2014, to March 28, 2016, a rating of 10 percent for allergic rhinitis is granted.

From March 28, 2016, forward, a compensable rating for allergic rhinitis is denied.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder (initially claimed as PTSD).  See September 2009 application for compensation.  He has asserted that his claimed mental health disability is related to traumatic combat experience as a medical evaluation technician in Vietnam.  In this regard, he has stated that he flew medical evaluations from the Philippines to Vietnam and took care of the wounded troops as they were transported to Japan, Alaska, and Andrews Air Force Base.  See December 2009 statement in support of claim.  

The Veteran underwent a VA psychiatric examination in April 2011.  The VA examiner opined that the full spectrum of the Veteran's symptomatology did not meet the criteria for a DSM-IV diagnosis of PTSD.  The examiner stated that, even though the Veteran reported some symptoms associated with PTSD, he was able to engage in activities that suggest no impairment from these symptoms.  The examination report does not show any other Axis 1 diagnosis.

VA treatment records, however, show a history of depression.  See, e.g., VA treatment records received May 6, 2016, at 12, and 74.  They also show a diagnosis of mood disorder/PTSD.  See, e.g., VA treatment records received May 21, 2015, at 111; VA treatment records received May 6, 2016, at 8.  Additionally, in December 2014, it was noted that the Veteran reported depression, anxiety, and sub-clinical PTSD.  See VA treatment records received May 21, 2015, at 86.

The April 2011 examiner stated that anxiety disorder was less likely as not caused by, or the result of, the Veteran's experience as a medical specialist for an in-flight evacuation team.  The examiner, however, did not provide either historical context or a medical explanation for this statement.

The April 2011 VA opinion, insofar as it states that the Veteran does not have a current psychiatric disability, is at odds with other medical evidence, both prior and subsequent, that shows diagnoses of depression and mood disorder/PTSD.  In view that a VA examiner has not provided an adequate medical opinion as to whether any of the non-PTSD diagnoses are related to Veteran's stressor (i.e., his traumatic experience as a medical evacuation specialist in Vietnam), a remand is in order.  Since the last VA examination was more than five years ago, and the evidence suggests that the Veteran's symptomatology has evolved during that period, the Board finds that a new VA examination of the Veteran would useful.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed psychiatric disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the September 2009 claim of service connection for PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b)  For any psychiatric disability that the examiner finds to have been present at any time since September 2009, the examiner is asked to provide an opinion as to whether it is at least as not (50 percent probability or greater) related to his active service.

The examiner should consider all pertinent lay and medical evidence.  He or she must also provide a comprehensive rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.  If the examiner believes that another in-person examination is required, then one should be arranged.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


